MR. JUSTICE DAY
delivered the opinion of the Court.
This case arises under circumstances similar to the trilogy of cases relative to 1969 Perm. Supp., C.R.S. 1963, 13-5-30. Those cases: Thompson v. People, 181 Colo. 194, 510 P.2d 311; Giron v. People, 181 Colo. 205, 510 P.2d 316; and People v. Smith, 181 Colo. 203, 510 P.2d 315, all announced this date, are dispositive of the issues within this appeal.
The posture of this case differs from the above cases in that the action was dismissed by the Denver county court on motion of the defendant on the ground that 1969 Perm. Supp., C.R.S. 1963, 13-5-30(l)(a), pertaining to “driving under the influence,” was unconstitutional. The People appealed directly to this court as provided in C.R.S. 1963, 39-7-26(2).
Pursuant to the Thompson, supra, opinion the judgment is reversed and remanded to the county court with directions to vacate its order of dismissal and to reinstate the cause for trial consonant with the views expressed in Thompson v. People, supra.